Exhibit 10.1

February 6, 2007

To:                                                                             
Conceptus, Inc.
331 East Evelyn Avenue
Mountain View, California  94041
Attn:  Chief Financial Officer
Telephone:  (650) 962-4000
Facsimile:  (650) 962-5200

From:                                                                  UBS AG,
London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY  10171
Attn:  Adam Frieman
Telephone:  (212) 821-2100
Facsimile:  (212) 821-4610

Re:                                                                            
Convertible Bond Hedge Transaction
(UBS Reference Number: BKP352STM2300066)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between UBS AG, London Branch
(“Dealer”) represented by UBS Securities LLC (“Agent”) as its agent, and
Conceptus, Inc. (“Counterparty”).  This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.


1.             THIS CONFIRMATION IS SUBJECT TO, AND INCORPORATES, THE
DEFINITIONS AND PROVISIONS OF THE 2000 ISDA DEFINITIONS (INCLUDING THE ANNEX
THERETO) (THE “2000 DEFINITIONS”) AND THE DEFINITIONS AND PROVISIONS OF THE 2002
ISDA EQUITY DERIVATIVES DEFINITIONS (THE “EQUITY DEFINITIONS”, AND TOGETHER WITH
THE 2000 DEFINITIONS, THE “DEFINITIONS”), IN EACH CASE AS PUBLISHED BY THE
INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION, INC. (“ISDA”).  IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE 2000 DEFINITIONS AND THE EQUITY DEFINITIONS, THE
EQUITY DEFINITIONS WILL GOVERN.  CERTAIN DEFINED TERMS USED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN THE INDENTURE TO BE DATED AS OF FEBRUARY 12, 2007
(THE “BASE INDENTURE”) BETWEEN COUNTERPARTY AND WELLS FARGO BANK, N.A., AS
TRUSTEE (THE “TRUSTEE”), AS SUPPLEMENTED BY A FIRST SUPPLEMENTAL INDENTURE
THERETO TO BE DATED AS OF FEBRUARY 12, 2007 (THE “SUPPLEMENTAL INDENTURE” AND,
TOGETHER WITH THE BASE INDENTURE, THE “INDENTURE”) RELATING TO THE
COUNTERPARTY’S USD 75,000,000 PRINCIPAL AMOUNT OF 2.25% CONVERTIBLE SENIOR NOTES
DUE 2027 (THE “CONVERTIBLE NOTES”).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE TERMS DEFINED IN THE INDENTURE AND THIS CONFIRMATION, THIS CONFIRMATION
SHALL GOVERN.  IF ANY RELEVANT SECTIONS OF THE INDENTURE REFERRED TO HEREIN ARE
CHANGED, ADDED OR RENUMBERED FOLLOWING EXECUTION OF THIS CONFIRMATION, THE
PARTIES WILL AMEND THIS CONFIRMATION IN GOOD FAITH TO PRESERVE THE ECONOMIC
INTENT OF THE PARTIES.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation).  For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.


--------------------------------------------------------------------------------


All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.


2.             THE TRANSACTION CONSTITUTES A SHARE OPTION TRANSACTION FOR
PURPOSES OF THE EQUITY DEFINITIONS.  THE TERMS OF THE PARTICULAR TRANSACTION TO
WHICH THIS CONFIRMATION RELATES ARE AS FOLLOWS:

General Terms:

Trade Date:

February 6, 2007

Effective Date:

February 12, 2007, subject to Section 8(m)

Option Style:

Modified American, as described under “Procedures for Exercise” below.

Option Type:

Call

Seller:

Dealer

Buyer:

Counterparty

Shares:

The Common Stock of Counterparty, par value USD 0.003 per share (Ticker Symbol:
“CPTS”).

Number of Options:

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be increased as of
the date of each exercise by UBS Securities LLC of its over-allotment option
pursuant to Section 1 of the Underwriting Agreement dated February 6, 2007
between Counterparty and UBS Securities LLC (the “Underwriting Agreement”) by
the number of Convertible Notes in denominations of USD1,000 principal amount
issued pursuant to such exercise (such Convertible Notes, the “Additional
Convertible Notes”). For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

Option Entitlement:

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any election by Counterparty to
adjust the Conversion Rate and the conversion obligation pursuant to Section
10.05 (f) or Section 10.08 of the Supplemental Indenture).

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.

Applicable Percentage:

86.6667%, provided that if the Number of Options is increased pursuant to the
proviso to the “Number of Options” above, the parties shall amend this
confirmation to revise the Applicable Percentage as appropriate.

 

2


--------------------------------------------------------------------------------


 

Number of Shares:

The product of the Number of Options and the Option Entitlement and the
Applicable Percentage.

Premium:

USD14,599,000 (Premium per Option USD224.60); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option.

Premium Payment Date:

The Effective Date

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Convertible Notes.

Exchange:

NASDAQ Global Market

Related Exchange:

All Exchanges

Procedures for Exercise:

 

Potential Exercise Dates:

Each Conversion Date.

Conversion Date:

Each “Conversion Date”, as defined in the Supplemental Indenture, of Convertible
Notes (such Convertible Notes surrendered for conversion, the “Relevant
Convertible Notes” for such Conversion Date) occurring on or prior to the
Expiration Date.

 

If the principal amount of Relevant Convertible Notes for any Conversion Date is
less than the aggregate principal amount of Convertible Notes then outstanding,
then the terms of the Transaction shall continue to apply, subject to the
provisions of this Confirmation, with respect to the remaining outstanding
principal amount of the Convertible Notes.

Required Exercise on
Conversion Dates:


On each Conversion Date for Relevant Convertible Notes, a number of Options
equal to the number of Relevant Convertible Notes in denominations of USD1,000
principal amount submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture shall be automatically exercised, subject to
“Notice of Exercise” below.

Exercise Period:

The period from and excluding the Trade Date to and including the Expiration
Date.

Expiration Date

The earlier of (x) last day on which any Convertible Notes remain outstanding
and (y) February 15, 2012.

Multiple Exercise:

Applicable, as provided above under “Required Exercise on Conversion Dates”.

Minimum Number of Options:

1

 

3


--------------------------------------------------------------------------------


 

Maximum Number of Options:

Number of Options

Integral Multiple:

Not Applicable

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”.

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty or the Trustee must notify Dealer in writing
prior to 5:00 PM, New York City time, on the Exchange Business Day prior to the
first Trading Day (as such term is defined in the Indenture) of the “Cash
Settlement Averaging Period”, as defined in the Indenture, relating to the
Relevant Convertible Notes converted on the Conversion Date relating to the
relevant Exercise Date (the “Notice Deadline”) of (i) the number of Options
being exercised on such Exercise Date, (ii) the scheduled settlement date under
the Indenture for the Relevant Convertible Notes converted on the Conversion
Date corresponding to such Exercise Date, (iii) the number, if any, of such
Options that correspond to a conversion of Convertible Notes in connection with
a Make-Whole Fundamental Change (as such term is defined in the Indenture)
pursuant to Section 10.01(A)(v)(a) of the Indenture and (iv) the number of
additional Shares to be delivered as Make-Whole Consideration (as such term is
defined in Section 10.14 of the Indenture), if any, per Convertible Note
deliverable with respect to any such Convertible Notes pursuant to Section 10.14
of the Indenture; provided that, notwithstanding the foregoing, such notice (and
the related exercise of Options) shall be effective if given after the Notice
Deadline, but prior to 5:00 PM New York City time, on the fifth Exchange
Business Day of such “Cash Settlement Averaging Period”, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice prior to the
Notice Deadline.

Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:




To: UBS AG, London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY 10171
Attn: Adam Frieman
Telephone: (212) 821-2100
Facsimile: (212) 821-4610

Settlement Terms:

 

Settlement Date:

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered in respect of the Relevant Convertible Notes
under the terms of

 

4


--------------------------------------------------------------------------------


 

the Indenture; provided that the Settlement Date will not be prior to the later
of (i) the date one Settlement Cycle following the final day of the “Cash
Settlement Averaging Period”, as defined in the Indenture, or (ii) the Exchange
Business Day immediately following the date on which Counterparty gives notice
to Dealer of such Settlement Date prior to 5:00 PM, New York City time.

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, the product (x) of the Applicable
Percentage and (y) a number of Shares equal to the aggregate number of Shares
and cash in lieu of fractional Shares that Counterparty is obligated to deliver
to the holder(s) of the Relevant Convertible Notes converted on such Conversion
Date pursuant to Section 10.02(A)(ii) of the Supplemental Indenture (the
“Convertible Obligation”); provided that, if the Relevant Convertible Notes are
being converted in connection with any Make-Whole Fundamental Change (as defined
in the Indenture), (a) the Calculation Agent shall determine an amount that
would be payable by Dealer to Counterparty pursuant to Section 6(e)(ii)(1) of
the Agreement (for purposes of such determination, the Calculation Agent shall
not be taking into account the amount deliverable to the holder(s) of the
Relevant Convertible Notes pursuant to Section 10.14 of the Indenture) if (x)
the Number of Options were equal to the product of the Applicable Percentage and
the number of the Relevant Convertible Notes and (y) the Make-Whole Fundamental
Change were an Additional Termination Event occurring on the effective date for
the Make-Whole Fundamental Change with Counterparty as the sole Affected Party
(the “Fair Value Amount”), and (b) to the extent that a number of additional
Shares that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Notes as Make-Whole Consideration as a result of any adjustments to
the Conversion Rate pursuant to Section 10.14 of the Indenture in respect of
such Make-Whole Fundamental Change exceeds the number of Shares equal to the
Fair Value Amount (such number of Shares to be determined by the Calculation
Agent based on the daily VWAP of the Shares on the effective date of the
Make-Whole Fundamental Change), then the “Delivery Obligation” shall be
determined excluding any such excess Shares. To the extent that Shares are
exchanged for, converted into, acquired for or constitute solely the right to
receive cash as a result of such Make-Whole Fundamental Change, the Delivery
Obligation may be settled with cash in lieu of Shares, as reasonably determined
by the Calculation Agent.

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the “Cash Settlement Averaging Period”, as defined in the Indenture,
Counterparty shall give Dealer notice of the final number of Shares comprising
the Convertible Obligation (it being understood, for the avoidance

 

5


--------------------------------------------------------------------------------


 

of doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise, as set
forth above, in any way).

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that “Buyer” is the issuer of
the Shares.

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

Adjustments:

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.05(a), Section 10.05(b), Section
10.05(c) or Section 10.05(d) of the Supplemental Indenture, the Calculation
Agent shall make the corresponding adjustment in respect of any one or more of
the Number of Options, the Option Entitlement and any other variable relevant to
the exercise, settlement or payment of the Transaction, to the extent an
analogous adjustment is made under the Indenture.

Extraordinary Events:

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in clause (i), clause
(ii) or clause (iii) of the first paragraph Section 10.11 of the Supplemental
Indenture.

Tender Offer:

Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in Section
10.05(e) of the Supplemental Indenture.

 

 

Consequences of Merger Events and
Tender Offers:


Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction, to the extent an analogous adjustment is made under
the Indenture.

 

6


--------------------------------------------------------------------------------


 

Nationalization, Insolvency
or Delisting:


Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

(a)    Change in Law:

Applicable

(b)    Failure to Deliver:

Applicable

(c)    Insolvency Filing:

Applicable

(d)    Hedging Disruption:

Applicable

(e)    Increased Cost of Hedging:

Not Applicable

Hedging Party:

For all applicable Additional Disruption Events, Dealer

Determining Party:

For all applicable Additional Disruption Events, Dealer

Non-Reliance:

Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

3.                    Calculation Agent:

Dealer

4.                    Account Details:

 

Dealer Payment Instructions:

 

UBS AG Stamford
SWIFT:  UBSWUS33XXX
Bank Routing:  026-007-993
Account Name:  UBS AG, London Branch
Account No. :  101-WA-140007-000

Counterparty Payment Instructions:

To be provided by Counterparty.

 

 

7


--------------------------------------------------------------------------------


 

5.                    Offices:

 

The Office of Dealer for the Transaction is:

UBS AG
100 Liverpool Street
London EC2M 2RH
United Kingdom
Telephone:  +44 207 568 0687
Facsimile:  +44 207 568 9895/6

The Office of Counterparty for the Transaction is:  N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.

6.                    Notices:  For purposes of this Confirmation:

(a)                 Address for notices or communications to Counterparty:

To:


Attn:
Telephone:
Facsimile:

Conceptus, Inc.
331 East Evelyn Avenue
Mountain View, California  94041
Chief Financial Officer
(650) 962-4000
(650) 962-5200

(b)                 Address for notices or communications to Dealer:

To:



Attn:
Telephone:
Facsimile:

UBS AG, London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY  10171
Adam Frieman
(212) 821-2100
(212) 821-4610

With a copy to:

To:


Attn:
Telephone:
Facsimile:

Equities Legal Department
677 Washington Boulevard
Stamford, CT  06901
David Kelly and Gordon Kiesling
(203) 719-0268
(203) 719-5627

and:

To:


Attn:
Telephone:
Facsimile:

Equities Volatility Trading
677 Washington Boulevard
Stamford, CT  06901
Namuk Cho and Brian Ward
(203) 719-7330
(203) 719-7910

 

8


--------------------------------------------------------------------------------



7.                                       REPRESENTATIONS, WARRANTIES AND
AGREEMENTS:


(A)                                  IN ADDITION TO THE REPRESENTATIONS AND
WARRANTIES IN THE AGREEMENT AND THOSE CONTAINED ELSEWHERE HEREIN, COUNTERPARTY
REPRESENTS AND WARRANTS TO AND FOR THE BENEFIT OF, AND AGREES WITH, DEALER AS
FOLLOWS:


(I)                                     ON THE TRADE DATE, (A) COUNTERPARTY IS
NOT AWARE OF ANY MATERIAL NONPUBLIC INFORMATION REGARDING COUNTERPARTY OR THE
SHARES AND (B) ALL REPORTS AND OTHER DOCUMENTS FILED BY COUNTERPARTY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”) WHEN CONSIDERED AS A WHOLE (WITH THE MORE RECENT SUCH
REPORTS AND DOCUMENTS DEEMED TO AMEND INCONSISTENT STATEMENTS CONTAINED IN ANY
EARLIER SUCH REPORTS AND DOCUMENTS), DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
IN WHICH THEY WERE MADE, NOT MISLEADING.


(II)                                  ON THE TRADE DATE, NEITHER COUNTERPARTY
NOR ANY “AFFILIATE” OR “AFFILIATED PURCHASER” (EACH AS DEFINED IN RULE 10B-18 OF
THE EXCHANGE ACT (“RULE 10B-18”)) SHALL DIRECTLY OR INDIRECTLY (INCLUDING,
WITHOUT LIMITATION, BY MEANS OF ANY CASH-SETTLED OR OTHER DERIVATIVE INSTRUMENT)
PURCHASE, OFFER TO PURCHASE, PLACE ANY BID OR LIMIT ORDER THAT WOULD EFFECT A
PURCHASE OF, OR COMMENCE ANY TENDER OFFER RELATING TO, ANY SHARES (OR AN
EQUIVALENT INTEREST, INCLUDING A UNIT OF BENEFICIAL INTEREST IN A TRUST OR
LIMITED PARTNERSHIP OR A DEPOSITORY SHARE) OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SHARES, EXCEPT THROUGH DEALER.


(III)                               WITHOUT LIMITING THE GENERALITY OF SECTION
13.1 OF THE EQUITY DEFINITIONS, COUNTERPARTY ACKNOWLEDGES THAT DEALER IS NOT
MAKING ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TREATMENT OF THE
TRANSACTION UNDER FASB STATEMENTS 149 OR 150, EITF ISSUE NO. 00-19 (OR ANY
SUCCESSOR ISSUE STATEMENTS) OR UNDER FASB’S LIABILITIES & EQUITY PROJECT.


(IV)                              WITHOUT LIMITING THE GENERALITY OF SECTION
3(A)(III) OF THE AGREEMENT, THE TRANSACTION WILL NOT VIOLATE RULE 13E-1 OR RULE
13E-4 UNDER THE EXCHANGE ACT.


(V)                                 PRIOR TO THE TRADE DATE, COUNTERPARTY SHALL
DELIVER TO DEALER A RESOLUTION OF COUNTERPARTY’S BOARD OF DIRECTORS AUTHORIZING
THE TRANSACTION AND SUCH OTHER CERTIFICATE OR CERTIFICATES AS DEALER SHALL
REASONABLY REQUEST.


(VI)                              COUNTERPARTY IS NOT ENTERING INTO THIS
CONFIRMATION TO CREATE ACTUAL OR APPARENT TRADING ACTIVITY IN THE SHARES (OR ANY
SECURITY CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES) OR TO RAISE OR DEPRESS OR
OTHERWISE MANIPULATE THE PRICE OF THE SHARES (OR ANY SECURITY CONVERTIBLE INTO
OR EXCHANGEABLE FOR SHARES) OR OTHERWISE IN VIOLATION OF THE EXCHANGE ACT.


(VII)                           COUNTERPARTY IS NOT, AND AFTER GIVING EFFECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT BE, AN “INVESTMENT COMPANY” AS
SUCH TERM IS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(VIII)                        ON THE TRADE DATE (A) THE ASSETS OF COUNTERPARTY
AT THEIR FAIR VALUATION EXCEED THE LIABILITIES OF COUNTERPARTY, INCLUDING
CONTINGENT LIABILITIES, (B) THE CAPITAL OF COUNTERPARTY IS ADEQUATE TO CONDUCT
THE BUSINESS OF COUNTERPARTY AND (C) COUNTERPARTY HAS THE ABILITY TO PAY ITS
DEBTS AND OBLIGATIONS AS SUCH DEBTS MATURE AND DOES NOT INTEND TO, OR DOES NOT
BELIEVE THAT IT WILL, INCUR DEBT BEYOND ITS ABILITY TO PAY AS SUCH DEBTS MATURE.


(IX)                                THE REPRESENTATIONS AND WARRANTIES OF
COUNTERPARTY SET FORTH IN SECTION 3 OF THE AGREEMENT AND SECTION 3 OF THE
UNDERWRITING AGREEMENT ARE TRUE AND CORRECT AND ARE HEREBY DEEMED TO BE REPEATED
TO DEALER AS IF SET FORTH HEREIN.

 

9


--------------------------------------------------------------------------------



(X)                                   COUNTERPARTY UNDERSTANDS THAT NO
OBLIGATIONS OF DEALER TO IT HEREUNDER WILL BE ENTITLED TO THE BENEFIT OF DEPOSIT
INSURANCE AND THAT SUCH OBLIGATIONS WILL NOT BE GUARANTEED BY ANY AFFILIATE OF
DEALER OR ANY GOVERNMENTAL AGENCY.


(B)                                 EACH OF DEALER AND COUNTERPARTY AGREES AND
REPRESENTS THAT IT IS AN “ELIGIBLE CONTRACT PARTICIPANT” AS DEFINED IN SECTION
1A(12) OF THE U.S. COMMODITY EXCHANGE ACT, AS AMENDED.


(C)                                  EACH OF DEALER AND COUNTERPARTY
ACKNOWLEDGES THAT THE OFFER AND SALE OF THE TRANSACTION TO IT IS INTENDED TO BE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT BY VIRTUE OF SECTION 4(2)
THEREOF.  ACCORDINGLY, COUNTERPARTY REPRESENTS AND WARRANTS TO DEALER THAT (I)
IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE
TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS INVESTMENT AND ITS
INVESTMENTS IN AND LIABILITIES IN RESPECT OF THE TRANSACTION, WHICH IT
UNDERSTANDS ARE NOT READILY MARKETABLE, ARE NOT DISPROPORTIONATE TO ITS NET
WORTH, AND IT IS ABLE TO BEAR ANY LOSS IN CONNECTION WITH THE TRANSACTION,
INCLUDING THE LOSS OF ITS ENTIRE INVESTMENT IN THE TRANSACTION, (II) IT IS AN
“ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN REGULATION D AS PROMULGATED
UNDER THE SECURITIES ACT, (III) IT IS ENTERING INTO THE TRANSACTION FOR ITS OWN
ACCOUNT AND WITHOUT A VIEW TO THE DISTRIBUTION OR RESALE THEREOF, (IV) THE
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE TRANSACTION HAS NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND IS RESTRICTED UNDER THIS
CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES LAWS, AND (V) ITS
FINANCIAL CONDITION IS SUCH THAT IT HAS NO NEED FOR LIQUIDITY WITH RESPECT TO
ITS INVESTMENT IN THE TRANSACTION AND NO NEED TO DISPOSE OF ANY PORTION THEREOF
TO SATISFY ANY EXISTING OR CONTEMPLATED UNDERTAKING OR INDEBTEDNESS AND IS
CAPABLE OF ASSESSING THE MERITS OF AND UNDERSTANDING (ON ITS OWN BEHALF OR
THROUGH INDEPENDENT PROFESSIONAL ADVICE), AND UNDERSTANDS AND ACCEPTS, THE
TERMS, CONDITIONS AND RISKS OF THE TRANSACTION.


(D)                                 EACH OF DEALER AND COUNTERPARTY AGREES AND
ACKNOWLEDGES (A) THAT THIS CONFIRMATION IS (I) A “SECURITIES CONTRACT,” AS SUCH
TERM IS DEFINED IN SECTION 741(7) OF TITLE 11 OF THE UNITED STATES CODE (THE
“BANKRUPTCY CODE”), WITH RESPECT TO WHICH EACH PAYMENT AND DELIVERY HEREUNDER IS
A “SETTLEMENT PAYMENT,” AS SUCH TERM IS DEFINED IN SECTION 741(8) OF THE
BANKRUPTCY CODE, AND (II) A “SWAP AGREEMENT,” AS SUCH TERM IS DEFINED IN SECTION
101(53B) OF THE BANKRUPTCY CODE, WITH RESPECT TO WHICH EACH PAYMENT AND DELIVERY
HEREUNDER IS A “TRANSFER,” AS SUCH TERM IS DEFINED IN SECTION 101(54) OF THE
BANKRUPTCY CODE, AND (B) THAT DEALER IS ENTITLED TO THE PROTECTIONS AFFORDED BY,
AMONG OTHER SECTIONS, SECTION 362(B)(6), 362(B)(17), 546(E), 546(G), 555 AND 560
OF THE BANKRUPTCY CODE.


8.                                       OTHER PROVISIONS:


(A)                                  RIGHT TO EXTEND.  DEALER MAY POSTPONE ANY
POTENTIAL EXERCISE DATE OR ANY OTHER DATE OF VALUATION OR DELIVERY BY DEALER,
WITH RESPECT TO SOME OR ALL OF THE RELEVANT OPTIONS (IN WHICH EVENT THE
CALCULATION AGENT SHALL MAKE APPROPRIATE ADJUSTMENTS TO THE DELIVERY
OBLIGATION), IF DEALER DETERMINES, IN ITS REASONABLE DISCRETION, THAT SUCH
EXTENSION IS REASONABLY NECESSARY TO ENABLE DEALER TO EFFECT PURCHASES OF SHARES
IN CONNECTION WITH ITS HEDGING OR SETTLEMENT ACTIVITY HEREUNDER IN A MANNER THAT
WOULD, IF DEALER WERE COUNTERPARTY OR AN AFFILIATED PURCHASER OF COUNTERPARTY,
BE IN COMPLIANCE WITH APPLICABLE LEGAL, REGULATORY OR SELF-REGULATORY
REQUIREMENTS, OR WITH RELATED POLICIES AND PROCEDURES APPLICABLE TO DEALER.


(B)                                 ADDITIONAL TERMINATION EVENTS.  THE
OCCURRENCE OF (I) AN EVENT OF DEFAULT WITH RESPECT TO COUNTERPARTY UNDER THE
TERMS OF THE CONVERTIBLE NOTES AS SET FORTH IN SECTION 6.01 OF THE SUPPLEMENTAL
INDENTURE, (II) AN AMENDMENT EVENT OR (III) A REPAYMENT EVENT SHALL BE AN
ADDITIONAL TERMINATION EVENT WITH RESPECT TO WHICH THE TRANSACTION IS THE SOLE
AFFECTED TRANSACTION AND COUNTERPARTY IS THE SOLE AFFECTED PARTY, AND DEALER
SHALL BE THE PARTY ENTITLED TO DESIGNATE AN EARLY TERMINATION DATE PURSUANT TO
SECTION 6(B) OF THE AGREEMENT; PROVIDED THAT IN THE CASE OF A REPAYMENT EVENT
THE TRANSACTION SHALL BE SUBJECT TO TERMINATION ONLY IN RESPECT OF THE NUMBER OF
CONVERTIBLE NOTES THAT CEASE TO BE OUTSTANDING IN CONNECTION WITH OR AS A RESULT
OF SUCH REPAYMENT EVENT.

“Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the

 

10


--------------------------------------------------------------------------------


principal amount of the Convertible Notes to amend, in each case without the
prior consent of Dealer, such consent not to be unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (C) any principal of any of the Convertible Notes is repaid prior to
the final maturity date of the Convertible Notes (whether following acceleration
of the Convertible Notes or otherwise), or (D) any Convertible Notes are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its affiliates (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction;
provided that, in the case of clause (B) and clause (D), conversions of the
Convertible Notes pursuant to the terms of the Indenture as in effect on the
date hereof shall not be Repayment Events.


(C)                                  ALTERNATIVE CALCULATIONS AND PAYMENT ON
EARLY TERMINATION AND ON CERTAIN EXTRAORDINARY EVENTS.  IF, SUBJECT TO SECTION
8(K) BELOW, DEALER SHALL OWE COUNTERPARTY ANY AMOUNT PURSUANT TO SECTIONS 12.6,
12.7 OR 12.9 OF THE EQUITY DEFINITIONS OR PURSUANT TO SECTION 6(D)(II) OF THE
AGREEMENT (EXCEPT IN THE EVENT OF AN EVENT OF DEFAULT IN WHICH COUNTERPARTY IS
THE DEFAULTING PARTY OR A TERMINATION EVENT IN WHICH COUNTERPARTY IS THE
AFFECTED PARTY, THAT RESULTED FROM AN EVENT OR EVENTS WITHIN COUNTERPARTY’S
CONTROL) (A “PAYMENT OBLIGATION”), COUNTERPARTY SHALL HAVE THE RIGHT, IN ITS
SOLE DISCRETION, TO REQUIRE DEALER TO SATISFY ANY SUCH PAYMENT OBLIGATION BY THE
SHARE TERMINATION ALTERNATIVE (AS DEFINED BELOW) BY GIVING IRREVOCABLE
TELEPHONIC NOTICE TO DEALER, CONFIRMED IN WRITING WITHIN ONE SCHEDULED TRADING
DAY, BETWEEN THE HOURS OF 9:00 A.M. AND 4:00 P.M. NEW YORK CITY TIME ON THE
ANNOUNCEMENT DATE OR EARLY TERMINATION DATE, AS APPLICABLE (“NOTICE OF SHARE
TERMINATION”).  UPON SUCH NOTICE OF SHARE TERMINATION, THE FOLLOWING PROVISIONS
SHALL APPLY ON THE SCHEDULED TRADING DAY IMMEDIATELY FOLLOWING THE ANNOUNCEMENT
DATE OR EARLY TERMINATION DATE, AS APPLICABLE:

Share Termination
Alternative:                                                     Applicable and
means that Dealer shall deliver to Counterparty the Share Termination Delivery
Property on the date on which the Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii)
of the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation.

Share Termination Delivery Property:                   A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price.  The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

Share Termination Unit
Price:                                                             The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation.

Share Termination Delivery Unit:                                          In the
case of a Termination Event, Event of Default or Delisting, one Share or, in the
case of an Insolvency or Nationalization, one Share or a unit consisting of the
number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency or
Nationalization.  If such Insolvency or Nationalization

 

11


--------------------------------------------------------------------------------


involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.

Failure to
Deliver:                                                                                                                         
Applicable

Other applicable
provisions:                                                                  If
Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physical Settlement” shall be read as
references to “Share Termination Alternative” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; and provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).


(D)                                 DISPOSITION OF HEDGE SHARES.  COUNTERPARTY
HEREBY AGREES THAT IF, IN THE GOOD FAITH REASONABLE JUDGMENT OF DEALER, THE
SHARES (THE “HEDGE SHARES”) ACQUIRED BY DEALER FOR THE PURPOSE OF HEDGING ITS
OBLIGATIONS PURSUANT TO THE TRANSACTION CANNOT BE SOLD IN THE U.S. PUBLIC MARKET
BY DEALER WITHOUT REGISTRATION UNDER THE SECURITIES ACT, COUNTERPARTY SHALL, AT
ITS ELECTION:  (I) IN ORDER TO ALLOW DEALER TO SELL THE HEDGE SHARES IN A
REGISTERED OFFERING, MAKE AVAILABLE TO DEALER AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT TO COVER THE RESALE OF SUCH HEDGE SHARES AND
(A) ENTER INTO AN AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO DEALER,
SUBSTANTIALLY IN THE FORM OF AN UNDERWRITING AGREEMENT FOR A REGISTERED
SECONDARY OFFERING, (B) PROVIDE ACCOUNTANT’S “COMFORT” LETTERS IN CUSTOMARY FORM
FOR REGISTERED OFFERINGS OF EQUITY SECURITIES, (C) PROVIDE DISCLOSURE OPINIONS
OF NATIONALLY RECOGNIZED OUTSIDE COUNSEL TO COUNTERPARTY REASONABLY ACCEPTABLE
TO DEALER, (D) PROVIDE OTHER CUSTOMARY OPINIONS, CERTIFICATES AND CLOSING
DOCUMENTS CUSTOMARY IN FORM FOR REGISTERED OFFERINGS OF EQUITY SECURITIES AND
(E) AFFORD DEALER A REASONABLE OPPORTUNITY TO CONDUCT A “DUE DILIGENCE”
INVESTIGATION WITH RESPECT TO COUNTERPARTY CUSTOMARY IN SCOPE FOR UNDERWRITTEN
OFFERINGS OF EQUITY SECURITIES; PROVIDED, HOWEVER, THAT IF DEALER, IN ITS SOLE
REASONABLE DISCRETION, IS NOT SATISFIED WITH ACCESS TO DUE DILIGENCE MATERIALS,
THE RESULTS OF ITS DUE DILIGENCE INVESTIGATION, OR THE PROCEDURES AND
DOCUMENTATION FOR THE REGISTERED OFFERING REFERRED TO ABOVE, THEN CLAUSE (II) OR
CLAUSE (III) OF THIS SECTION 8(C) SHALL APPLY AT THE ELECTION OF COUNTERPARTY;
(II) IN ORDER TO ALLOW DEALER TO SELL THE HEDGE SHARES IN A PRIVATE PLACEMENT,
ENTER INTO A PRIVATE PLACEMENT AGREEMENT SUBSTANTIALLY SIMILAR TO PRIVATE
PLACEMENT PURCHASE AGREEMENTS CUSTOMARY FOR PRIVATE PLACEMENTS OF EQUITY
SECURITIES, IN FORM AND SUBSTANCE SATISFACTORY TO DEALER, INCLUDING CUSTOMARY
REPRESENTATIONS, COVENANTS, BLUE SKY AND OTHER GOVERNMENTAL FILINGS AND/OR
REGISTRATIONS, INDEMNITIES TO DEALER, DUE DILIGENCE RIGHTS (FOR DEALER OR ANY
DESIGNATED BUYER OF THE HEDGE SHARES FROM DEALER), OPINIONS AND CERTIFICATES AND
SUCH OTHER DOCUMENTATION AS IS CUSTOMARY FOR PRIVATE PLACEMENTS AGREEMENTS, ALL
REASONABLY ACCEPTABLE TO DEALER (IN WHICH CASE, THE CALCULATION AGENT SHALL MAKE
ANY ADJUSTMENTS TO THE TERMS OF THE TRANSACTION THAT ARE NECESSARY, IN ITS
REASONABLE JUDGMENT, TO COMPENSATE DEALER FOR ANY DISCOUNT FROM THE PUBLIC
MARKET PRICE OF THE SHARES INCURRED ON THE SALE OF HEDGE SHARES IN A PRIVATE
PLACEMENT); OR (III) PURCHASE THE HEDGE SHARES FROM DEALER AT THE VWAP PRICE ON
SUCH EXCHANGE BUSINESS DAYS, AND IN THE AMOUNTS, REQUESTED BY DEALER.  “VWAP
PRICE” MEANS, ON ANY EXCHANGE BUSINESS DAY, THE PER SHARE VOLUME-WEIGHTED
AVERAGE PRICE AS DISPLAYED UNDER THE HEADING “BLOOMBERG VWAP” ON BLOOMBERG PAGE
CPTS <EQUITY> VAP (OR ANY SUCCESSOR THERETO) IN RESPECT OF THE PERIOD FROM 9:30
A.M. TO 4:00 P.M. (NEW YORK CITY TIME) ON SUCH EXCHANGE BUSINESS DAY (OR IF SUCH
VOLUME-WEIGHTED AVERAGE PRICE IS UNAVAILABLE, THE MARKET VALUE OF ONE SHARE ON
SUCH EXCHANGE BUSINESS DAY, AS DETERMINED BY THE CALCULATION AGENT USING A
VOLUME-WEIGHTED METHOD).


(E)                                  AMENDMENT TO EQUITY DEFINITIONS AND THE
AGREEMENT.  THE FOLLOWING AMENDMENT SHALL BE MADE TO THE EQUITY DEFINITIONS AND
TO THE AGREEMENT:  SECTION 12.6(A)(II) OF THE EQUITY DEFINITIONS IS HEREBY
AMENDED BY (1) DELETING FROM THE FOURTH LINE THEREOF THE WORD “OR” AFTER THE
WORD “OFFICIAL” AND INSERTING A COMMA THEREFOR, AND (2) DELETING THE SEMI-COLON
AT THE END OF SUBSECTION (B) THEREOF AND INSERTING THE FOLLOWING WORDS THEREFOR
“OR (C) AT DEALER’S OPTION, THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN
SECTION 5(A)(VII) (1) THROUGH (9) OF THE ISDA MASTER AGREEMENT WITH RESPECT TO
THAT ISSUER.”

 

12


--------------------------------------------------------------------------------



(F)                                    REPURCHASE NOTICES.  COUNTERPARTY SHALL,
ON ANY DAY ON WHICH COUNTERPARTY EFFECTS ANY REPURCHASE OF SHARES, PROMPTLY GIVE
DEALER A WRITTEN NOTICE OF SUCH REPURCHASE (A “REPURCHASE NOTICE”) ON SUCH DAY
IF, FOLLOWING SUCH REPURCHASE, THE NOTICE PERCENTAGE AS DETERMINED ON SUCH DAY
(I) IN THE CASE OF THE FIRST SUCH REPURCHASE NOTICE, IS GREATER THAN 8.00% AND
(II) IN THE CASE OF ANY SUBSEQUENT REPURCHASE NOTICE, (A) IS GREATER THAN 8.00%
AND (B) IS GREATER BY AT LEAST 0.5% THAN THE NOTICE PERCENTAGE INCLUDED IN THE
IMMEDIATELY PRECEDING REPURCHASE NOTICE.  THE “NOTICE PERCENTAGE” AS OF ANY DAY
IS THE FRACTION, EXPRESSED AS A PERCENTAGE, THE NUMERATOR OF WHICH IS THE NUMBER
OF SHARES AND THE DENOMINATOR OF WHICH IS THE NUMBER OF SHARES OUTSTANDING ON
SUCH DAY.  IN THE EVENT THAT COUNTERPARTY FAILS TO PROVIDE DEALER WITH A
REPURCHASE NOTICE ON THE DAY AND IN THE MANNER SPECIFIED IN THIS SECTION 8(F)
THEN COUNTERPARTY AGREES TO INDEMNIFY AND HOLD HARMLESS DEALER, ITS AFFILIATES
AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND CONTROLLING
PERSONS (DEALER AND EACH SUCH PERSON BEING AN “INDEMNIFIED PARTY”) FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF), JOINT OR SEVERAL, TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME
SUBJECT UNDER APPLICABLE SECURITIES LAWS, INCLUDING WITHOUT LIMITATION, SECTION
16 OF THE EXCHANGE ACT, RELATING TO OR ARISING OUT OF SUCH FAILURE.  IF FOR ANY
REASON THE FOREGOING INDEMNIFICATION IS UNAVAILABLE TO ANY INDEMNIFIED PARTY OR
INSUFFICIENT TO HOLD HARMLESS ANY INDEMNIFIED PARTY, THEN COUNTERPARTY SHALL
CONTRIBUTE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, TO THE AMOUNT PAID OR
PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY.  IN ADDITION, COUNTERPARTY WILL REIMBURSE ANY INDEMNIFIED PARTY FOR
ALL EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES) AS THEY ARE
INCURRED (AFTER NOTICE TO COUNTERPARTY) IN CONNECTION WITH THE INVESTIGATION OF,
PREPARATION FOR OR DEFENSE OR SETTLEMENT OF ANY PENDING OR THREATENED CLAIM OR
ANY ACTION, SUIT OR PROCEEDING ARISING THEREFROM, WHETHER OR NOT SUCH
INDEMNIFIED PARTY IS A PARTY THERETO AND WHETHER OR NOT SUCH CLAIM, ACTION, SUIT
OR PROCEEDING IS INITIATED OR BROUGHT BY OR ON BEHALF OF COUNTERPARTY.  THIS
INDEMNITY SHALL SURVIVE THE COMPLETION OF THE TRANSACTION CONTEMPLATED BY THIS
CONFIRMATION AND ANY ASSIGNMENT AND DELEGATION OF THE TRANSACTION MADE PURSUANT
TO THIS CONFIRMATION OR THE AGREEMENT SHALL INURE TO THE BENEFIT OF ANY
PERMITTED ASSIGNEE OF DEALER.


(G)                                 TRANSFER AND ASSIGNMENT.  DEALER MAY
TRANSFER OR ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENT,
IN WHOLE OR IN PART, TO ANY OF ITS AFFILIATES WITH A SENIOR UNSECURED DEBT
RATING  EQUAL TO OR GREATER THAN A AS SPECIFIED BY STANDARD AND POOR’S RATING
SERVICES OR A2 AS SPECIFIED BY MOODY’S INVESTOR SERVICE, INC., AT THE TIME OF
SUCH ASSIGNMENT OR TRANSFER, WITHOUT THE CONSENT OF COUNTERPARTY.  IN ADDITION,
DEALER MAY TRANSFER OR ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE
AGREEMENT, IN WHOLE OR IN PART, TO ANY UNAFFILIATED THIRD-PARTY FINANCIAL
INSTITUTION WITHOUT THE CONSENT OF COUNTERPARTY, SO LONG AS THE SENIOR UNSECURED
DEBT RATING OF SUCH THIRD PARTY (OR ANY GUARANTOR OF ITS OBLIGATIONS UNDER THE
TRANSACTION) IS EQUAL TO OR GREATER THAN A AS SPECIFIED BY STANDARD AND POOR’S
RATING SERVICES OR A2 AS SPECIFIED BY MOODY’S INVESTOR SERVICE, INC., AT THE
TIME OF SUCH ASSIGNMENT OR TRANSFER.  IN CONNECTION WITH ANY TRANSFER OR
ASSIGNMENT BY DEALER OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE
AGREEMENT, DEALER SHALL PROMPTLY PROVIDE WRITTEN NOTICE TO COUNTERPARTY OF SUCH
TRANSFER OR ASSIGNMENT, AS THE CASE MAY BE, AND THE IDENTITY OF THE RELEVANT
TRANSFEREE OR ASSIGNEE.  IN CONNECTION WITH ANY ASSIGNMENT OR TRANSFER PURSUANT
TO THE SECOND IMMEDIATELY PRECEDING SENTENCE, THE GUARANTEE OF ANY GUARANTOR OF
THE RELEVANT TRANSFEREE’S OBLIGATIONS UNDER THE TRANSACTION SHALL CONSTITUTE A
CREDIT SUPPORT DOCUMENT UNDER THE AGREEMENT.  IF AT ANY TIME AT WHICH THE EQUITY
PERCENTAGE EXCEEDS 7.5%, DEALER, IN ITS DISCRETION, IS UNABLE TO EFFECT A
TRANSFER OR ASSIGNMENT TO AN UNAFFILIATED THIRD PARTY AFTER ITS COMMERCIALLY
REASONABLE EFFORTS ON PRICING TERMS REASONABLY ACCEPTABLE TO DEALER SUCH THAT
THE EQUITY PERCENTAGE IS REDUCED TO 7.5% OR LESS, DEALER MAY DESIGNATE ANY
SCHEDULED TRADING DAY AS AN EARLY TERMINATION DATE WITH RESPECT TO A PORTION
(THE “TERMINATED PORTION”) OF THE TRANSACTION, SUCH THAT THE EQUITY PERCENTAGE
FOLLOWING SUCH PARTIAL TERMINATION WILL BE EQUAL TO OR LESS THAN 7.5%.  IN THE
EVENT THAT DEALER SO DESIGNATES AN EARLY TERMINATION DATE WITH RESPECT TO A
PORTION OF THE TRANSACTION, A PAYMENT OR DELIVERY SHALL BE MADE PURSUANT TO
SECTION 6 OF THE AGREEMENT AS IF (I) AN EARLY TERMINATION DATE HAD BEEN
DESIGNATED IN RESPECT OF A TRANSACTION HAVING TERMS IDENTICAL TO THE TERMINATED
PORTION OF THE TRANSACTION, (II) COUNTERPARTY SHALL BE THE SOLE AFFECTED PARTY
WITH RESPECT TO SUCH PARTIAL TERMINATION AND (III) SUCH PORTION OF THE
TRANSACTION SHALL BE THE ONLY TERMINATED TRANSACTION.  THE “EQUITY PERCENTAGE”
AS OF ANY DAY IS THE FRACTION, EXPRESSED AS A PERCENTAGE, (A) THE NUMERATOR OF
WHICH IS THE NUMBER OF SHARES AND (B) THE DENOMINATOR OF WHICH IS THE NUMBER OF
SHARES OUTSTANDING ON SUCH DAY.  COUNTERPARTY MAY TRANSFER OR ASSIGN ITS RIGHTS
AND OBLIGATIONS HEREUNDER AND UNDER THE AGREEMENT, IN WHOLE OR IN PART, TO ANY
PARTY WITH THE CONSENT OF DEALER, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.


(H)                                 STAGGERED SETTLEMENT.  IF THE STAGGERED
SETTLEMENT EQUITY PERCENTAGE AS OF ANY EXCHANGE BUSINESS DAY DURING THE RELEVANT
“CASH SETTLEMENT AVERAGING PERIOD”, AS DEFINED IN THE SUPPLEMENTAL INDENTURE, IS
GREATER THAN 4.5%, DEALER MAY, BY NOTICE TO COUNTERPARTY PRIOR TO ANY SETTLEMENT
DATE (A “NOMINAL SETTLEMENT

 

13


--------------------------------------------------------------------------------



DATE”), ELECT TO DELIVER ANY SHARES DUE HEREUNDER ON TWO OR MORE DATES (EACH, A
“STAGGERED SETTLEMENT DATE”) OR AT TWO OR MORE TIMES ON THE NOMINAL SETTLEMENT
DATE AS FOLLOWS:


(I)                                     IN SUCH NOTICE, DEALER WILL SPECIFY TO
COUNTERPARTY THE RELATED STAGGERED SETTLEMENT DATES (EACH OF WHICH WILL BE ON OR
PRIOR TO SUCH NOMINAL SETTLEMENT DATE, BUT NOT PRIOR TO THE BEGINNING OF SUCH
“CONVERSION REFERENCE PERIOD”) OR DELIVERY TIMES AND HOW IT WILL ALLOCATE THE
SHARES IT IS REQUIRED TO DELIVER UNDER “DELIVERY OBLIGATION” (ABOVE) AMONG THE
STAGGERED SETTLEMENT DATES OR DELIVERY TIMES;


(II)                                  THE AGGREGATE NUMBER OF SHARES THAT DEALER
WILL DELIVER TO COUNTERPARTY HEREUNDER ON ALL SUCH STAGGERED SETTLEMENT DATES
AND DELIVERY TIMES WILL EQUAL THE NUMBER OF SHARES THAT DEALER WOULD OTHERWISE
BE REQUIRED TO DELIVER ON SUCH NOMINAL SETTLEMENT DATE; AND


(III)                               IF COUNTERPARTY DECLARES A DIVIDEND OR OTHER
DISTRIBUTION WITH RESPECT TO SHARES WITH AN EX DIVIDEND DATE FALLING ON OR AFTER
A NOMINAL SETTLEMENT DATE AND PRIOR TO A STAGGERED SETTLEMENT DATE, THEN IN
ADDITION TO ANY SHARES IT DELIVERS ON SUCH A STAGGERED SETTLEMENT DATE, DEALER
SHALL DELIVER TO COUNTERPARTY THE AMOUNT OF SUCH DIVIDEND OR OTHER DISTRIBUTION
IN RESPECT OF SUCH SHARES ON THE BUSINESS DAY NEXT FOLLOWING ITS RECEIPT OF SUCH
DIVIDEND OR DISTRIBUTION.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Dealer or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a hedge of the Transaction, and (y) the Number of Shares and
(B) the denominator of which is the number of Shares outstanding on such day.


(I)                                     DISCLOSURE.  EFFECTIVE FROM THE DATE OF
COMMENCEMENT OF DISCUSSIONS CONCERNING THE TRANSACTION, COUNTERPARTY AND EACH OF
ITS EMPLOYEES, REPRESENTATIVES, OR OTHER AGENTS MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
THE TRANSACTION AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX
ANALYSES) THAT ARE PROVIDED TO COUNTERPARTY RELATING TO SUCH TAX TREATMENT AND
TAX STRUCTURE.


(J)                                     DESIGNATION BY DEALER.  NOTWITHSTANDING
ANY OTHER PROVISION IN THIS CONFIRMATION TO THE CONTRARY REQUIRING OR ALLOWING
DEALER TO PURCHASE, SELL, RECEIVE OR DELIVER ANY SHARES OR OTHER SECURITIES TO
OR FROM COUNTERPARTY, DEALER MAY DESIGNATE ANY OF ITS AFFILIATES TO PURCHASE,
SELL, RECEIVE OR DELIVER SUCH SHARES OR OTHER SECURITIES AND OTHERWISE TO
PERFORM DEALER OBLIGATIONS IN RESPECT OF THE TRANSACTION AND ANY SUCH DESIGNEE
MAY ASSUME SUCH OBLIGATIONS.  DEALER SHALL BE DISCHARGED OF ITS OBLIGATIONS TO
COUNTERPARTY TO THE EXTENT OF ANY SUCH PERFORMANCE.


(K)                                  NETTING AND SET-OFF.  EACH PARTY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO SET OFF, WHETHER ARISING UNDER ANY AGREEMENT,
APPLICABLE LAW OR OTHERWISE.  THE PROVISIONS OF SECTION 2(C) OF THE AGREEMENT
SHALL NOT BE APPLICABLE TO THE TRANSACTION.


(L)                                     EQUITY RIGHTS.  DEALER ACKNOWLEDGES AND
AGREES THAT THIS CONFIRMATION IS NOT INTENDED TO CONVEY TO IT RIGHTS WITH
RESPECT TO THE TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS
IN THE EVENT OF COUNTERPARTY’S BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE
PARTIES AGREE THAT THE PRECEDING SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN
DURING COUNTERPARTY’S BANKRUPTCY TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY
COUNTERPARTY OF ANY OF ITS OBLIGATIONS UNDER THIS CONFIRMATION OR THE AGREEMENT.


(M)                               EARLY UNWIND.  IN THE EVENT THE SALE BY
COUNTERPARTY OF THE CONVERTIBLE NOTES IS NOT CONSUMMATED WITH UBS SECURITIES LLC
PURSUANT TO THE UNDERWRITING AGREEMENT FOR ANY REASON BY THE CLOSE OF BUSINESS
IN NEW YORK ON FEBRUARY 12, 2007 (OR SUCH LATER DATE AS AGREED UPON BY THE
PARTIES) (FEBRUARY 12, 2007 OR SUCH LATER DATE BEING THE “EARLY UNWIND DATE”),
THE TRANSACTION SHALL AUTOMATICALLY TERMINATE (THE “EARLY UNWIND”), ON THE EARLY
UNWIND DATE AND (I) THE TRANSACTION AND ALL OF THE RESPECTIVE RIGHTS AND
OBLIGATIONS OF DEALER AND COUNTERPARTY THEREUNDER SHALL BE CANCELLED AND
TERMINATED AND (II) COUNTERPARTY SHALL PAY TO DEALER,  OTHER THAN IN CASES
INVOLVING A BREACH OF THE UNDERWRITING AGREEMENT BY UBS SECURITIES LLC, AN
AMOUNT IN CASH EQUAL TO THE AGGREGATE AMOUNT OF COSTS AND EXPENSES  RELATING TO
THE UNWINDING OF DEALER’S HEDGING ACTIVITIES IN

 

14


--------------------------------------------------------------------------------


respect of the Transaction (including market losses incurred in reselling any
Shares purchased by Dealer or its affiliates in connection with such hedging
activities).  Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.


(N)                                 WAIVER OF TRIAL BY JURY.  EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.


(O)                                 GOVERNING LAW.  THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


(P)                                 ROLE OF AGENT. EACH PARTY AGREES AND
ACKNOWLEDGES THAT AGENT IS ACTING AS AGENT FOR BOTH PARTIES BUT DOES NOT
GUARANTEE THE PERFORMANCE OF EITHER PARTY AND NEITHER DEALER NOR COUNTERPARTY
SHALL CONTACT THE OTHER WITH RESPECT TO ANY MATTER RELATING TO THE TRANSACTION
WITHOUT THE DIRECT INVOLVEMENT OF AGENT; (II) AGENT IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION; (III) AGENT, DEALER AND COUNTERPARTY
EACH HEREBY ACKNOWLEDGES THAT ANY TRANSACTIONS BY DEALER OR AGENT IN THE SHARES
WILL BE UNDERTAKEN BY DEALER OR AGENT, AS THE CASE MAY, AS PRINCIPAL FOR ITS OWN
ACCOUNT; (IV) ALL OF THE ACTIONS TO BE TAKEN BY DEALER AND AGENT IN CONNECTION
WITH THE TRANSACTION, INCLUDING, BUT NOT LIMITED TO, ANY EXERCISE OF ANY RIGHTS
WITH RESPECT TO THE OPTIONS, SHALL BE TAKEN BY DEALER OR AGENT INDEPENDENTLY AND
WITHOUT ANY ADVANCE OR SUBSEQUENT CONSULTATION WITH COUNTERPARTY; AND (V) AGENT
IS HEREBY AUTHORIZED TO ACT AS AGENT FOR COUNTERPARTY ONLY TO THE EXTENT
REQUIRED TO SATISFY THE REQUIREMENTS OF RULE 15A-6 UNDER THE EXCHANGE ACT IN
RESPECT OF THE OPTIONS DESCRIBED HEREUNDER.

 

15


--------------------------------------------------------------------------------


Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Risk Management (Corporates), Facsimile No. (212)
821-4610.

Yours faithfully,

UBS AG, LONDON BRANCH

 

 

 

 

 

 

 

By:

/s/ Dmitriy Mandel

 

 

Name: Dmitriy Mandel

 

 

Title: Executive Director Equity Risk Management

 

 

 

 

By:

/s/ Paul Stowell

 

 

Name: Paul Stowell

 

 

Title: Associate Director Equity Risk Management

 

 

 

 

 

 

 

 

UBS SECURITIES LLC, as agent

 

 

 

 

 

 

 

By:

/s/ Dmitriy Mandel

 

 

Name: Dmitriy Mandel

 

 

Title: Executive Director Equity Risk Management

 

 

 

 

By:

/s/ Paul Stowell

 

 

Name: Paul Stowell

 

 

Title: Associate Director Equity Risk Management

 

Agreed and Accepted By:

CONCEPTUS, INC.

By:

/s/ Gregory E. Lichtwardt

 

 

Name: Gregory E. Lichtwardt

 

Title: Executive Vice President, CFO

 

 

16


--------------------------------------------------------------------------------